Exhibit 10.2

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (the “Agreement”) is entered into by Ellen
Wolf (the “Executive”) and American Water Works Company, Inc. (“American Water”
or the “Company”). As used herein any reference to the “Company” shall mean
American Water Works Company, Inc., American Water Works Service Company, Inc.,
and all of their respective divisions, parents, subsidiaries, affiliates or
related companies, their past, present and future officers, directors,
shareholders, benefit plans, insurers, attorneys, legal representatives,
employees and agents and all of their respective heirs, executors,
administrators, successors and assigns, or any other persons and/or entities
through which American Water has acted with respect to the Executive.

RECITALS

WHEREAS, the Executive is employed by the Company as Senior Vice President and
Chief Financial Officer of American Water Works Company, Inc.;

WHEREAS, the Executive is a participant in the Company’s Long Term Incentive
Plan (the “LTIP”);

WHEREAS, the Company wishes to permit the accelerated vesting of the Executive’s
LTIP grants of stock options and performance stock units; and

WHEREAS, the parties intend that this Agreement shall terminate the letter
agreement the Executive entered into with the Company on February 15, 2008
except for paragraphs 5 and 9 therein.

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

 

  1. Step Down and Transition.

 

  a. Step Down. The Executive shall step down from the office of Senior Vice
President and Chief Financial Officer of the Company and any and all other
offices the Executive may hold with any of the Company’s affiliates effective at
the close of business on April 1, 2013 (the “Step Down Date”). The Executive
shall sign letters of resignation where required to satisfy legal or governance
requirements for such offices the Executive holds with the Company.

 

  b. Transition. The Executive will facilitate a transition from the opening of
business on April 2, 2013 through the close of business on May 1, 2013 (the
“Transition Period”).

 

  i. During the Transition Period, the Executive’s regular physical presence in
the office during normal business hours will be expected unless Executive is
granted permission from or is otherwise directed by the President and Chief
Executive Officer or his designee.

 

  1    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

  ii. During the Transition Period, the Executive shall continue to perform all
duties and responsibilities assigned to her and make reasonable good faith
efforts to complete such tasks and assignments specified by the President and
Chief Executive Officer or his designee.

 

  iii. During the Transition Period, the Executive shall be available to perform
such duties as required to effect an orderly transition, including but not
limited to transferring documents and contacts to, sharing knowledge of
relationships and business strategies with, and assisting as needed the
Executive’s named successor and the President and Chief Executive Officer or his
designee.

 

  iv. During the Transition Period, the Executive shall be available to answer
questions and provide assistance on matters for which the Executive has
knowledge or relevant information.

 

  v. From the Step Down Date through the Transition Period, as described above,
the Executive shall be considered a general executive employee of the Company
and shall continue to receive the same compensation and benefits that the
Executive received as with the Executive’s prior position.

 

  vi. At the conclusion of the Transition Period, payable pursuant to the
Company’s normal payroll procedures, the Executive shall receive any unpaid
salary for the Transition Period and shall, at the same time, be paid for the
full value of any accrued vacation unused by the Executive as of the Retirement
From Employment Date.

 

  2. Retirement From Employment Date. At the conclusion of the Transition
Period, the Executive shall cease to be a general executive employee of the
Company and the Executive’s employment shall terminate with the Company on that
date (“Retirement From Employment Date”).

 

  3. Post-Employment Consult Period. For a period commencing at the conclusion
of the Transition Period and the Executive’s Retirement from Employment Date and
ending on the close of business on August 30, 2013 (the “Consult Period”), the
Executive shall be reasonably available to answer questions and provide
assistance on matters for which the Executive has knowledge or relevant
information. Such reasonable assistance shall not be construed to require the
Executive to provide more than de minimis services of up to one hundred
(100) hours during the Consult Period without compensation.

 

  a. During the Consult Period, the Executive’s physical presence in the office
will not be required unless mutually agreed to by the Executive, the President
and Chief Executive Officer or his designee and/or the succeeding Senior Vice
President & Chief Financial Officer (the “CFO”) or her designee.

 

  2    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

If the Company requests the Executive to perform any work or to be physically
present in the office during the Consult Period, the Employer will compensate
the Executive at the hourly rate of Three Hundred Sixty Nine Dollars and
Twenty-One Cents (369.21), less all applicable federal, state and local taxes
and deductions.

 

  4. Accelerated Vesting of LTIP Grants. In return for the execution and
non-revocation of the Agreement and the full performance by the Executive of the
Executive’s obligations hereunder, and provided that the Executive signs the
release of claims herein and attached hereto at Exhibit A on or after the
Retirement From Employment Date, but no later than twenty-one (21) days after
the Retirement From Employment Date, the Company agrees to provide the Executive
the following:

 

  a. With respect to the options granted to the Executive in 2011, these options
shall be fully vested and must be exercised by the Executive within one (1) year
of the Executive’s Retirement from Employment Date.

 

  b. With respect to the 2011 Performance Stock Units (“2011 Units”), these 2011
Units shall be fully vested. Performance Stock Units (“PSU”) will be granted
according to the terms of the original PSU agreement.

 

  c. With respect to the options granted to the Executive in 2012, these options
shall be fully vested and must be exercised by the Executive within one (1) year
of the Executive’s Retirement from Employment Date.

 

  d. With respect to the 2012 Performance Stock Units (“2012 Units”), these 2012
Units shall be fully vested. Performance Stock Units will be granted according
to the terms of the original PSU agreement.

 

  5. Prorated AIP Award. The Executive will be eligible to receive a prorated
2013 Annual Incentive Plan (AIP”) award if such an AIP award is paid out to
eligible participants. The prorated amount for the AIP award shall be calculated
from January 1, 2013 to April 30, 2013. The AIP award, if such an award is paid,
shall be payable to the Executive in its entirety in a lump sum, less applicable
withholdings, at the same time as other AIP awards are distributed to other
executives of the Company.

 

  6. Other Benefits. Except as expressly provided herein, the Executive’s
eligibility to participate in any of the Company’s employee benefits plans and
programs shall cease on or after the Retirement from Employment Date in
accordance with the terms of such benefits and programs. This provision does not
apply to the Executive’s retirement pension benefit entitlements, Long Term
Incentive Plan (“LTIP”) bonus award payouts for grant years 2011 and 2012 if
such awards are paid out to other employees and executives, unexercised vested
stock options for LTIP grant years 2011 and 2012, deferred wages and annual
bonuses in the Nonqualified Savings and Deferred Compensation Plan, and stock
and dividend equivalents deferred in accordance with the Omnibus Equity
Compensation Plan.

 

  3    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

  7. General Release of Legal Claims; Agreement Not to Sue; Definition of
“Released Parties”; Adequacy of Consideration; Cooperation; Claims with
Government Agencies.

 

  a. General Release of Legal Claims. The Executive (on behalf of the Executive
and the Executive’s heirs, successors, assigns and representatives) hereby
agrees to unconditionally and irrevocably release and discharge, to the maximum
extent permitted by law, the Company, its affiliates, subsidiaries, divisions,
predecessors, insurers, successors and assigns and their current and former
employees, attorneys, officers, directors and agents (“Released Parties”) from
any and all claims or causes of action, suits, and demands whatsoever in law or
in equity, known or unknown, arising out of or in any way connected with, or
relating to any event, matter or occurrence existing or occurring before the
Executive signs this Agreement, including, but not limited to:

 

  i. any Claims relating to the Executive’s employment with or separation of
employment from the Company;

 

  ii. any statutory, regulatory, common-law or other claims of any kind,
including, but not limited to, breach of contract claims (whether written or
oral, express or implied), tort claims, public policy claims; defamation claims,
retaliation claims, wrongful discharge claims, claims for emotional distress or
pain and suffering and claims of fraud or misrepresentation;

 

  iii. any claims for attorneys’ fees or costs;

 

  iv. any discrimination, retaliation or harassment claims including, but not
limited to, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Employee Retirement Income Security Act of 1974, as amended, the Americans
With Disabilities Act (“ADA”), as amended, the New Jersey Constitution, the New
Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, the New Jersey Millville Dallas
Airmotive Plant Job Loss Notification Act, and any other claims protected by
federal, state or local laws;

 

  v. any claims under any federal, state or local whistle-blower laws;

 

  vi. any claims regarding leaves of absence, including, but not limited to,
claims under the Family and Medical Leave Act or any federal, state or local law
or statute relating to leave;

 

  vii. any claims for unpaid or withheld wages, severance, benefits, bonuses,
commissions and/or other compensation of any kind, including, but not limited
to, claims under any applicable federal, state or local laws;

 

  viii. any claims under the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act, and any applicable federal,
state or local laws;

 

  4    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

  ix. any claims for health and welfare benefits including, but not limited to,
life insurance, accidental death & disability insurance, sick leave or other
employer provided plans or programs for group health insurance coverage
(excluding claims for COBRA continuation coverage) after Retirement from
Employment Date;

 

  x. any claims under any federal, state or local military leave laws, including
the Uniformed Services Employment and Reemployment Rights Act;

 

  xi. any Claims under the Occupational Safety and Health Act;

 

  xii. any claims under the federal Worker Adjustment and Retraining
Notification Act or state law equivalent statutes;

 

  xiii. any claims under the Fair Credit Reporting Act;

 

  xiv. any claims under the National Labor Relations Act;

 

  xv. any claims under the Sarbanes-Oxley Act; or

 

  xvi. any other claims relating to the Executive’s hire, employment, or
separation thereof.

 

  b. Scope of General Release. The Executive hereby acknowledges and agrees that
this general release includes all claims the Executive ever had, now has or
which the Executive’s heirs, agents, executors or assigns, or any of them,
hereafter can, shall or may have, for or by reason of any cause, matter or thing
whatsoever arising at any time up to and including the date that the Executive
signs this Agreement.

 

  c. Waiver of Claims under the Age Discrimination in Employment Act. The
Executive acknowledges and agrees that the Executive is waiving any claims under
the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that:

 

  i. the Executive is receiving consideration which is in addition to anything
of value to which the Executive otherwise would have been entitled; and

 

  ii. the Executive fully understands the terms of this Agreement and the
Executive enters into it voluntarily without any coercion on the part of any
person or entity; and

 

  iii. the Executive was given adequate time to consider all implications and to
freely and fully consult with and seek the advice of whomever the Executive
deemed appropriate and has done so; and

 

  iv. the Executive was advised in writing, by way of this Agreement, to consult
an attorney before signing this Agreement; and

 

  5    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

  v. the Executive was advised that the Executive has twenty-one (21) calendar
days from the date Executive receives this Agreement within which to consider
this Agreement before signing it and, in the event that the Executive signs this
Agreement and returns it back to the Company during this time period, said
signing constitutes a knowing and voluntary waiver of this time period, and the
Executive understands that any changes to this Agreement, whether material or
not, does not restart the twenty-one (21) day period; and

 

  vi. the Executive has seven (7) calendar days after executing this Agreement
within which to revoke this Agreement (the “Revocation Period”). If the seventh
day is a weekend or national holiday, the Executive has until the next business
day to revoke. If the Executive elects to revoke this Agreement, the Executive
shall notify Suzann Boylan, Vice President Human Resources, or her successor,
American Water Service Company, Inc., 1025 Laurel Oak Road, Voorhees, NJ 08043,
in writing, of the Executive’s revocation. Any determination of whether the
Executive’s revocation was timely shall be determined by the date of actual
receipt by Ms. Boylan.

 

  8. Claims Not Released. Notwithstanding Section 7of this Agreement, it is
understood and agreed that the Executive is not waiving claims filed under any
state workers’ compensation or unemployment law or any claim not waiveable under
law. Further, it is understood and agreed that the Executive is not prohibited
from communicating with or participating in any administrative proceeding before
the Equal Employment Opportunity Commission, United States Department of Labor,
or other federal, state or local law agency. Should any entity, agency,
commission, or person file a charge, action, complaint or lawsuit against the
Releasees based upon any of the above-released claims in Section 7 of this
Agreement, the Executive agrees not to seek or accept any resulting relief
whatsoever.

 

  9. Affirmations of the Executive. The Executive affirms that the Executive is
not a party to, and that the Executive has not filed or caused to be filed, any
claim, complaint, or action against Releasees in any forum or form. The
Executive further affirms that the Executive has reported all hours worked as of
the date of this Agreement and has been paid and/or has received all leave (paid
or unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
the Executive may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to the
Executive, except as provided in this Agreement. The Executive furthermore
affirms that, as of the date of this Agreement, the Executive has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave the Executive under the federal Family and Medical Leave
Act or any other applicable leave laws. The Executive further affirms the
Executive has not complained of and is not aware of any fraudulent activity or
any act(s) which would form the basis of a claim of fraudulent or illegal
activity of Releasees.

 

  10. Indemnification. The Company agrees to hold harmless and indemnify the
Executive, including reasonable attorney’s fees, costs and damages and other
related litigation expenses, for any and all claims arising out of any lawsuits,
charges of discrimination, or

 

  6    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

  wage claims (the “Cases”) for which the Executive would be indemnified if an
employee and/or executive of the Company. To the extent the Executive was a
covered insured by any Company insurance policy, nothing herein negates such
coverage or indemnity provided by such policy. The Company’s duty to indemnify
and hold the Executive harmless shall not apply if the Executive willfully fails
to cooperate in the investigation or defense of the Cases or any other
proceedings in which the Executive has been identified as a material witness.
Any reasonable expense incurred by the Executive while cooperating in the
investigation, preparation, defense or prosecution of any employee relations
complaint or issue, lawsuit, charge of discrimination, wage claim or any other
judicial or investigative proceeding in which the Executive has been identified
as a material witness or is deemed by the Company to have relevant knowledge
shall be fully reimbursed to the Executive by the Company. To the extent that it
is necessary for the Executive to retain counsel other than the Company’s
counsel with respect to any matter, competent, independent counsel with
expertise in the matter at issue counsel shall be selected by the Company
subject to approval by the Executive, which approval shall not be withheld
unreasonably.

 

  11. Future Cooperation. The Executive agrees to cooperate reasonably with the
Company and all of its affiliates (including its outside counsel) in connection
with the contemplation, prosecution and defense of all phases of existing, past
and future litigation, regulatory or administrative actions about which the
Company believes the Executive may have knowledge or information based on her
employment with the Company, including, but not limited to those Cases listed in
Section 10. The Executive further agrees to be reasonably available at mutually
convenient times during and outside of regular business hours as reasonably
deemed necessary by the Company’s counsel. Any reasonable expense incurred by
the Executive in fulfillment of any obligations under this Section 11 at the
request of the Company shall be fully reimbursed to the Executive by the Company
except for twenty-four (24) hours of assistance to the Company’s counsel
regarding those Cases listed in Section 10. The Executive agrees to preserve and
not waive the Company’s attorney-client privilege. The Executive further agrees
that the Executive shall not voluntarily and knowingly provide information to or
otherwise cooperate with any individual or entity that is contemplating or
pursuing litigation against any of the Releasees or that is undertaking any
investigation or review of any of the Releasees’ activities or practices;
provided, however, that the Executive may participate in or otherwise assist in
any investigation or inquiry conducted by the EEOC or any equivalent state or
local fair employment practices agency. The Executive agrees to give prompt
notice to the General Counsel of the Company if the Executive undertakes any
such participation or assistance unless legally prohibited from doing so. If the
Executive breaches this Section 11, the Executive understands and acknowledges
that, among other remedies, the Company will be released from its obligations
under Section 10 herein. This obligation to cooperate shall not be construed as
to require any unreasonable time or effort, or time or effort which would
significantly affect the Executive’s ability to fulfill the duties and
obligations of her ongoing civic and professional commitments.

 

  7    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

  12. Confidentiality. The Executive shall, at all times from and after the date
hereof, keep all Confidential Information (as defined below) secret and
confidential and shall not, directly or indirectly, disclose or use any of the
Confidential Information.

 

  a. Confidentiality. The Executive shall not at any time disclose the terms of
this Agreement or the circumstances surrounding the Executive’s separation from
American Water with any person or entity except that the Executive may disclose
information about either subject matter with the Executive’s attorney, tax
advisor or spouse provided that the Executive’s attorney, tax advisor or
spouse/legal partner first agrees to maintain the confidentiality of any
disclosed information as a condition of receiving the information. Nothing
contained in this Agreement shall preclude the Executive from cooperating fully
with any governmental investigation.

 

  b. Non-Disclosure of Confidential Information and Trade Secrets. The Executive
acknowledges that as an employee and executive of American Water the Executive
had access to and was entrusted with the Company’s confidential and proprietary
business information and trade secrets. At all times prior to, during, and
following the Executive’s separation from employment with American Water, the
Executive represents that the Executive has maintained and agrees that the
Executive will continue to maintain such information in strict confidence and
has not disclosed, used, transferred or sold and will not disclose, use,
transfer or sell (directly or indirectly) such information to any third party
(except as may be required by law or legal process) so long as such information
or proprietary data remains confidential and has not been properly and lawfully
disclosed or is not otherwise in the public domain.

 

  c. Definition of “Confidential and Proprietary Business Information and Trade
Secrets”. For purposes of this Agreement, “confidential and proprietary business
information and trade secrets” includes, but is not limited to, all information
about markets, key personnel, operational methods, proprietary intellectual
property, real property, plans for future developments, projects in the
pipeline, bid information, manuals, books, training materials, forms and
procedures, policies, customer or prospective customer lists, customer related
data, marketing plans and strategies, financial information, documents relating
to any of the foregoing, and other written and oral materials (whether
computerized or on hard copy) which are related to the business of the Company
and the confidentiality of which the Company attempts to maintain with
reasonable efforts and which the Company has not released to the general public.

 

  13. Agreement Not to Solicit or Compete.

 

  a. For a period of twenty-four (24) months after the Retirement From
Employment Date, the Executive will not directly or indirectly:

 

  i. Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held

 

  8    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

  company) that is competitive with the Company’s business. A business or
enterprise shall be deemed competitive if, at the time of of the Executive’s
Retirement from Employment Date, it shall operate and have a majority stake in
water or wastewater treatment facilities (by way of example, but not limitation,
Aqua America, Inc., California Water and York Water Company).

 

  ii. Either alone or in association with others solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
employee or executive of the Company to leave the employ of the Company, or
solicit for employment, hire or engage as an independent contractor, or permit
any organization directly or indirectly controlled by the Executive to solicit
for employment, hire or engage as an independent contractor, any person who was
employed by the Company at the time of the separation or cessation of the
Executive’s employment with the Company; provided that this clause shall not
apply to the solicitation, hiring or engagement of any individual whose
employment with the Company has been terminated for a period of six (6) months
or longer at the time of such solicitation, hiring or employment.

 

  b. Extension of Restrictions. If the Executive violates the provisions of
Section 13(a), the twenty-four (24) month period referred to in this
Section 13(a) shall recommence and the Executive shall continue to be bound by
the restrictions set forth in Section 13(a) until a period of twenty-four
(24) months has expired without any violation of such provisions.

 

  c. Interpretation. If any restriction set forth in Section 13(a) is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

 

  d. Equitable Remedies. The restrictions contained in this Section 13 are
necessary for the protection of the business and good will of the Company and
are considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section13 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 13 and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 

  14.

Notices. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given when delivered personally to the recipient,
two (2) business days after the date when sent to the recipient by reputable
express courier service (charges

 

  9    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

  prepaid) or four (4) business days after the date when mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid.
Such notices, demands and other communications shall be sent to the Executive
and to the Company at the addresses set forth below,

 

If to the Executive:     Ellen Wolf   2 Heathchris Ct.   Medford, NJ 08055 If to
Company:     Office of General Counsel   American Water Works Service Company,
Inc.   1025 Laurel Oak Road Voorhees, NJ 08043-3597

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

  15. Modification. This Agreement, offered to the Executive on February 12,
2013 and amended on February 28, 2013, March 19, 2013, and March 22, 2013, sets
forth the entire understanding of the Company and the Executive as to the
subject matter contained herein and can be modified only by a writing signed by
both the Executive and a duly authorized agent of American Water.

 

  16. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the Company and the Executive hereto with respect to
acceleration of LTIP grants and other benefits described herein and the
settlement of claims against the Company and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith.

 

  17. Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the Company and the Executive hereto.

 

  18. Interpretation of Agreement. If any provision of this Agreement or
application thereof to anyone under any circumstances is adjudicated to be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.

 

  19. Choice of Law and Forum. This Agreement shall be governed by the
substantive law of the state of New Jersey without regard to its conflict of law
rules. The Company and the Executive consent to the exclusive jurisdiction of
the courts of New Jersey to adjudicate any and all disputes arising between them
and hereby waive any and all objections based on alleged lack of personal
jurisdiction.

 

  10    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

The Company and the Executive have carefully read and understand all of the
provisions of this Agreement. They enter into this Agreement freely, knowingly,
and voluntarily. In entering into this Agreement, neither the Company nor the
Executive is relying upon any representations or promises not expressly set
forth in this Agreement. Intending to be legally bound to this Agreement, the
Company’s representative and the Executive sign their names below.

IN WITNESS WHEREOF, the Parties hereunto have executed this Agreement as of the
date set forth below.

 

      AMERICAN WATER WORKS COMPANY, INC. By:   LOGO [g522605ex102_pg11a.jpg]    
By:   LOGO [g522605ex102_pg11b.jpg]  

 

     

 

  Ellen Wolf       Jeffry Sterba         President and Chief Executive Officer
Date:   March 25, 2013     Date:   March 25, 2013

 

  11    EW Ellen Wolf’s Initials



--------------------------------------------------------------------------------

EXHIBIT A

In consideration of the promises made in the AGREEMENT AND GENERAL RELEASE
entered into between Ellen Wolf (the “Executive”) and American Water Works
Company, Inc. (the “Company”), the Executive does hereby REMISE, RELEASE AND
FOREVER DISCHARGE the Releasees and the Company, its officers, directors,
employees, agents, attorneys, predecessors, successors and assigns from all
actions, suits, claims and demands in law or equity that the Executive ever had,
now has, or hereafter may have, from the beginning of time to the date of this
Agreement, whether known or unknown, suspected or unsuspected. This release
includes but is not limited to all claims arising under Title VII of the Civil
Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the United States
Code, the Civil Rights Act of 1866, the Civil Rights Act of 1991, the Equal Pay
Act, the United States Constitution, the Employee Retirement Income Security
Act, the Americans with Disabilities Act, the National Labor Relations Act, the
Occupational Safety and Health Act, the Immigration Reform and Control Act,
Executive Orders 11246 and 11141, the Sarbanes-Oxley Act, the Worker Adjustment
Protection Act of 1990, the Fair Credit Reporting Act, the Genetic Information
Nondiscrimination Act, the Uniformed Services Employment and Reemployment Rights
Act, the Employee Polygraph Protection Act, the New Jersey Constitution, the New
Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, the New Jersey Millville Dallas
Airmotive Plant Job Loss Notification Act, and any other federal, state or local
law or ordinances, or any common law claim under tort, contract or any other
theories now or hereafter recognized, as amended where applicable. This release
also includes claims which the Executive may have for any type of damages
cognizable under any of the laws referenced herein, including, but not limited
to, any and all claims for compensatory damages, punitive damages, and
attorneys’ fees and costs. The Executive shall not bring a lawsuit against any
of the Releasees for any of the claims described above. Should any entity,
agency, commission, or person file a charge, action, complaint or lawsuit
against the Releasees based upon any of the above-released claims, the Executive
agrees not to seek or accept any resulting relief whatsoever. The Executive also
agrees that this release should be interpreted as broadly as possible to achieve
the Executive’s intention to waive all Claims which the Executive may have
against the Releasees. The Executive acknowledges that the benefits made
available to the Executive have been explained to the Executive by the Company
and are due consideration in exchange for release of claims listed in Section 7
of the Agreement. Notwithstanding anything to the contrary herein, nothing in
this Agreement shall impact or otherwise affect the Executive’s rights under,
and to enforce, this Agreement. The Executive is advised that the Executive has
at least twenty-one (21) calendar days to consider this General Release, that
the Executive is advised to consult with the Executive’s own attorney prior to
signing this General Release and that the Executive may revoke the General
Release within a period of seven (7) days after signing and the General Release
shall not be effective or enforceable until the expiration of the seven (7) day
revocation period.

 

March 25, 2013      LOGO [g522605ex102_pg12.jpg]

 

    

 

Date      Ellen Wolf

 

  12    EW Ellen Wolf’s Initials